 594DECISIONSOF NATIONAL LABORRELATIONS BOARDUponthe basis of the foregoing findings of fact,and upon the entire record—the TrialExaminer makes the following:CONCLUSIONS OF LAW1.Theoperationsof W. H. Condo, J. J. Altman & Company, andSmith Brennan.Pile Company occur in commercewithinthe meaning of Section2 (6) of the Act.2.Local 169, UnitedBrotherhoodof Carpentersand Joinersof America, AFL-CIO, and Hod Carriers Local 454,are labor organizations within the meaning ofSection2 (5) of the Act.3.TheRespondent has not engaged in unfair labor practices as alleged in thecomplaint,within the meaning of Section8 (b) (4) (A) of the Act.[Recommendations omitted from publication.]Radio & Television Broadcast Engineers Union,Local 1212, In-ternational Brotherhood of Electrical Workers, AFL-CIOandColumbia Broadcasting System, Inc.CaseNo. 2-CD-146,November 25, 1957DECISION AND DETERMINATION OF DISPUTEOn April 26, 1957, Columbia Broadcasting System, The., hereincalled CBS, filed a charge with the Regional Director for the SecondRegion, alleging that Radio & Television Broadcast Engineers Union,Local 1212, International Brotherhood of ElectricalWorkers,AFL-CIO, herein called Local 1212, had engaged in and was engagingin certain unfair labor practices within the meaning of Section 8 (b)(4) (D) of the Act.Thereafter, pursuant to Section 10 (k) of the Act and Sections102.71 and 102.72 of the Board's Rules and Regulations, the RegionalDirector investigated the charge and provided for an appropriate'hearing upon due notice.The hearing was held at New York, NewYork, on various dates between June 19 and 25, 1957, before I. L.Broadwin, hearing officer.All parties appeared at the hearing andwere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to adduce evidence bearing on the issues."The rulings of the hearing officer made at the hearing are free fromprejudicial error and are hereby affirmed .2Briefs have been filedby CBS and Local 1; none was filed by Local 1212.1The hearing officer granteda motion tointervene,madeby TheatricalProtective UnionNo. 1, International Alliance of TheatricalStage Employees and Moving Picture Machine,Operators of the United Statesand Canada,AFL-CIO,herein calledLocal 1.2 The hearing officer rejected,as irrelevantand not bearing on theissues,Local 1212'soffer of evidence that CBS' custom or practice was to assign to it the disputed work,more particularly described below.The rulingwas proper.International Longshoreman'sAssociation,Inc., Local976etc,(Abraham Kaplan,at al.),116 NLRB 1533,1536;Local675,etc. (Port Everglades Terminal Company),116 NLRB 27,37-38.See alsoLocal 16,etc (Denali-McCrayConstruction Company),118 NLRB 109,Radio & Television BroadcastEngineers Union, Local 1212, etc. (CBS),114 NLRB 1354, 1358.119 NLRB No. 71. RADIO & TELEVISION BROADCAST ENGINEERS UNION595Upon the entire record in this case, the Board8makes the following :FINDINGS OF FACT1.CBS is engaged in commerce within the meaning of the Act.2.Local 1212 and Local 1 are each labor organizations within themeaning of the Act.3.On February 14,1952,Local 1212 was certified as the statutoryrepresentative of all technicians in certain departments of CBS, ex-cluding lighting directors and special visual effects employees inNew York City, and also excluding stagehands.The certificationdoes not expressly mention the work here in dispute, which is theoperation of lights on remote television pickups.On June 23, 1955, CBS entered into an agreement with Local 1,which represents the stagehands, to remain in effect up to and includ-ing December 31, 1957. The agreement includes in its coverage stageelectricians and stage and front light men operating spotlights andother lighting devices used in connection with television perform-ances at New York City stages or shops and at other mutually agreed-on theaters and spot locations. In the negotiations CBS, unable toobtain agreement between Local 1 and its rival Local 1212 on theassignment of the work of remote lighting, had refused Local 1's de-mands to include remote lighting in the coverage of the agreement,and the parties in fact agreed that the issue of remote lighting assign-ments remained unresolved.On May 1, 1956, CBS entered into a no-strike union-security agree-ment for an initial term to and including January 31, 1958, withInternational Brotherhood of Electrical Workers, AFL-CIO, hereincalled IBEW, for and in behalf of Local 1212 and other locals nothere involved.The agreement, generally covering the technical em-ployees, includes in its coverage the operation of television equipmentand apparatus by means of which electricity is applied in the trans-mission, transference, production or reproduction of vision withand/or without ethereal aid. In the negotiations IBEW had de-manded inclusion of the setup and operation of lighting equipmentused on field or remote pickups.As with Local 1, CBS had refusedthis demand, on the ground that the rival locals had failed to agreeon the resolution of this jurisdictional dispute over remote lighting.The question of remote lighting assignments accordingly remainedunresolved in this agreement as well.On or about April 9, 1957, CBS first advised Local 1212 that itintended to assign to its stagehands, in Local l's unit, the work of set-ting up and operating the lights for the Antoinette Perry Awardsscheduled for telecast on April 21.This telecast was to originate3Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel(Chairman Leedom and MembersBean and Jenkins]. 596DECISIONSOF NATIONALLABOR RELATIONS BOARD-on the stage of the Grand Ballroom of the Waldorf Astoria Hotel,in connection with other acts to be staged by the American TheaterWing.The work assignment was pursuant to the belief of CBSthat it was not contractually bound to assign this remote lightingwork to either labor organization.On April 18,Local 1212 Business Manager Calame protested toCBS Vice President Fitts, who was in charge of labor relations, andthreatened"trouble" if CBS insisted on assigning the work to Local 1.At about the same time,IBEWInternational Representative Lightyand Local 1212 Business Representative Pantell, who was Calame's.assistant,called on Fitts, insisted that Local 1212 was entitled to thework, and again threatened that there would be trouble if the workwas not done by Local 1212.In the afternoon of April 21, after the stagehands had carriedout CBS'instructions to install the necessary lights for the stageshow in the Grand Ballroom, the technicians proceeded to installduplicate lights, without any instructions from CBS.When Local1212 Representative Pantell was asked why, he replied in the pres-ence of the technicians,"This is an IBEW job. If we don't use ourlightswe are not doing the show." Later that afternoon, CBSRepresentative Levin definitely advised Pantell that Local 1 wouldoperate the necessary lights, and ordered the technicians to removethe duplicate lights.Bell, as spokesman for the technicians, re-fused.Pantell,who was present at the time,then called a meet-ing of the technicians to discuss the jurisdictional dispute, and as aresult advised the CBS representatives again that if Local 1's lightswere used,Local 1212 would not operate the cameras and the neces-sary incidental equipment even if its duplicate lights were also used.The technicians accordingly refused to complete the installation ofthe necessary microphones, refused to make pictures, and refused toreport for the scheduled rehearsal between 6 and 7 p. m.Unwill-ing to accede to Local 1212's ultimatum to reassign the work to it,CBS at first ordered its technicians to remove the telecasting equip-ment, and some of it was in fact removed.Later, CBS counter-manded its order, and instructed the technicians to reset the equip-ment.However, the technicians refused to do so.Once again atabout 10: 30 or 11 p. in., CBS Representative Levin asked the tech-nicians to make pictures,and was again refused.As a result of the foregoing activity by Local 1212, the scheduledprogram was not telecast.CONTENTIONS OF THE PARTIESCBS contends that the disputed work was not covered either byLocal 1212's certification or by its agreement,and that Local 1212was therefore not entitled to strike for the disputed work. RADIO & TELEVISION BROADCAST ENGINEERS UNION597Local 1212, although afforded ample opportunity to file a briefwith the Board, did not do so.At the hearing, however, it con-tended that it had not engaged in a strike, and that in any eventthe work was covered by its certification or contract.Local 1 has not been charged with any violation of the Act, andmakes no contention that it was entitled to the work except by virtueof CBS' assignment in this instance.APPLICABILITY OF THE STATUTEBased on the foregoing evidence, we find reasonable cause to be-lieve (1) that Local 1212 engaged in, and induced and encouragedCBS employees to engage in, a strike or a concerted refusal in thecourse of their employment to perform services for CBS, with anobject of forcing or requiring CBS to assign the disputed work totechnicians who are its members rather than to stagehands and otherCBS employees who are members of Local 1; and (2) that Local1212 thereby violated Section 8 (b) (4) (D).We further find thatthe dispute out of which the charge arose is properly before us fordetermination under Section 10 (k) of the Act.MERITS OF THE DISPUTEIt is well established that an employer is free to make work assign-ments without being subject to strike pressure by a labor organizationseeking the work for its members, unless the employer is thereby fail-ing to conform to an order or certification of the Board, or unless theemployer is bound by an agreement to assign the disputed work to theclaiming union .4Local 1212 has no such order, and its certificationdoes not include the work of operating lights on remote telecasts sThere remains for consideration Local 1212's contention that it had aright to the disputed work by virtue of its agreement with CBS. Asnoted above, however, Local 1212 had demanded that the agreementshould assign the disputed work to it, but CBS did not yield to thisdemand, and the agreement was silent on the point as a consequence.Local 1212 has thus failed to establish any contractual right to thedisputed work.We therefore find that Local 1212 is not entitled, by means pro-scribed by Section 8 (b) (4) (D), to force or require CBS to assign thedisputed work to its members.However, we are not by this action tobe regarded as "assigning" the work in question to Local 1, as we arenot called upon to pass on that question.Local 16, etc. (Denali-MoCray Construction Company),118 NLRB 109.5 The certification expressly excludes "lighting directors and special visual effects em-ployees in New York City." 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDDETERMINATION OF DISPUTEOn the basis of the foregoing findings of fact and the entire recordin this case, the Board makes the following determination of dispute,pursuant to Section 10 (k) of the Act :1.Radio & Television Broadcast Engineers Union, Local 1212,International Brotherhood of Electrical Workers, AFL-CIO, and itsagents are not and have not been entitled, by means proscribed by Sec-tion 8 (b) (4) (D) of the Act, to force or require Columbia Broadcast-ing System, Inc., to assign the work of setting up and operating light-ing equipment on remote telecasts to its members rather than to otherCBS employees, who are members of Theatrical Protective Union No.1, International Alliance of Theatrical Stage Employees and MovingPictureMachine Operators of the United States and Canada,AFL-CIO.2.Within ten (10) days from the date of this Decision and Deter-mination of Dispute, Local 1212 shall notify the Regional Directorfor the Second Region, in writing, whether or not it will refrain fromforcing or requiring CBS, by means proscribed by Section 8 (b) (4)(D) of the Act, to assign the disputed work to its members rather thanto other employees of CBS, who are members of Theatrical ProtectiveUnion No.1.Standard Oil CompanyandOil Chemical and Atomic WorkersInternationalUnion, AFL-CIO, Petitioner.Cases Nos. 30-RC-1326 and 30-RC-1327.November 25, 1957DECISION AND ORDERUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Allison E. Nutt, hearing of-ficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in these cases, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.'Central States Petroleum Union National, Local 124, herein called the Local, inter-vened on the basis of a contract interest.The parent union is referred to as National.119 NLRB No. 72.